BILLINGS, Chief Judge.
Postconviction proceeding in which the Circuit Court of Greene County denied Lin-dell Collins’ motion to vacate consecutive sentences entered on his pleas of guilty to burglary and stealing. The trial court conducted an evidentiary hearing on appellant’s charges of ineffective assistance of counsel and a broken plea bargain for concurrent sentences.
We have reviewed the evidentiary hearing transcript, including the record of the guilty pleas, and read the briefs of the parties. The findings, conclusions and judgment of the trial court are not clearly erroneous. Rule 27.26(j).
The facts alleged in support of appellant’s grounds for relief are refuted by the record made at the time of his pleas of guilty to the charges [Smith v. State, 513 S.W.2d 407 (Mo. banc 1974); Hogshooter v. State, 514 S.W.2d 109 (Mo.App.1974)] and by appellant’s testimony at the evidentiary hearing.
The judgment is affirmed.
All concur.